Title: To Alexander Hamilton from William Heth, 8 July 179[9]
From: Heth, William
To: Hamilton, Alexander


          
            Dear Sir,
            Petersburg 8th. July 1799
          
          Having seen our friend Carrington within the last few days, I find that he had, on writing to you on the subject of an aide-de camp, made a mistake in mentioning a Capt. Elias Parker of this Town, as a suitable person. It arose thus. On a conferrence which Carrington and myself had some weeks ago, on a communication made to us, in conjunction with Marshall, by General Washington—I put Capt. Parker down as a Major of Artillery—and from the manner in which I then mentioned him, as well from my own knowledge of him for some years past, as from General Knox’s character of him as an Officer under his own eye, Carrington understood me it seems, as recommending him to fill the berth you wish. By no means: for besides that he is from Massachusetts, he possesses not those qualifications which, in my Judgment are necessary for your purpose. Yet, I am of opinion, that he will make a good Officer.
          I am Dear Sir, most sincerely and affy. Yours
          
            Will Heth
          
          Major General Hamilton
        